DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 18 July 2022.  These drawings are acceptable.
Specification
The disclosure is objected to because of the following:
The amendments made to the specification are unclear.  Amendments should be made in reference to the specification as filed, not the Pre-Grant Publication.  The numbering of paragraphs is not the same between the two.  Had Applicant followed this process, the amendments would have been clear as Paragraph 31 could have simply been amended.  Instead, Applicant has now inserted duplicative paragraphs, with there now being two paragraphs 43, and two paragraphs 48 (as referenced in the Pre-Grant Publication).
Appropriate correction is required.
Claim Objections
Claim 25 is objected to because of the following informalities:  
Proper ending punctuation has been omitted.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the phrases a fibre rope and a plurality of magnets are unclear.  Claim 25 presents these elements as they are occurring for the first time, but Claim 25 is dependent from Claim 15 which already presents the same elements.  As such, it is unclear as to whether there are multiple fibre ropes and magnets, or if they are the same throughout the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, 15-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of the Chinese document (CN1835881; see provided translation).
Turnbull teaches a system capable of hoisting, comprising:
a fiber rope (Abstract) comprising a plurality of magnets (Details 7, 8, 9) embedded within the fiber rope with an axial distance therebetween (Detail 12) along the fiber rope, wherein each of the plurality of magnets is a permanent magnet (Turnbull does not teach the magnets are electromagnets) with a temperature dependent magnetic field strength (each magnet would have a magnetic field, and that strength would be dependent on temperature),
a magnetic field sensor (Detail 4) configured to sense the presence of the magnetic field of said magnets that are embedded in the fiber rope, and
a control unit (Paragraph 21).
While Turnbull essentially teaches the invention as detailed above, it fails to specifically teach the control unit is configured to calculate the temperature of the plurality of magnets based on the magnetic field strength of the plurality of magnets measured by the magnetic field sensor.  The Chinese document, however, teaches it is well known to calculate temperature as such (Page 8 of translation; 2nd-4th full paragraphs).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the step of calculating temperature as taught by the Chinese document in the system of Turnbull, so as to measure the internal temperature of Turnbull indirectly.  The ordinarily skilled artisan would appreciate the benefits afforded by such calculations, and know to perform them as taught.
In regards to Claim 9, Turnbull teaches providing a position sensor (Detail 5) configured to sense different fiber rope position identifiers (Details 10, 11).
In regards to Claim 15, the combination would teach the measuring the magnetic field and calculating the temperature as detailed above for the combined system.
In regards to Claim 16, Turnbull teaches sensing the magnetic field, which has a given strength.  As such, it generally senses the magnetic field strength.
In regards to Claim 17, the magnetic field of Turnbull has an orientation (Figure 1 shows magnets aligned north to south), and that orientation will be sensed.
In regards to Claim 19, Turnbull teaches the permanent magnets are embedded int eh core of said fiber rope (Figure 1).
In regards to Claim 20, Turnbull teaches the fiber rope further comprises a plurality of fiber rope position identifiers (Details 10, 11) spaced along the fiber rope.
Claim(s) 10, 11, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of the Chinese document as applied to claim 8 above, and further in view of Logan et al (20030111298).
While the combination of Turnbull and the Chinese document essentially teaches the invention as detailed above, including a position sensor configured to sense different fiber rope position identifiers (Turnbull; Details 5, 10, 11), it fails to specifically teach an optical sensor for sensing marks on a rope.  Logan, however, teaches that hit is well known to use optical sensors for sensing marks on a rope (Figures 2, 4-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the marks as described, so as to monitor the rope in a known manner.  The marks of Logan allow the user to monitor the rope optically by observing the marks as they pass the sensor (Figure 4).  The ordinarily skilled artisan would have appreciated this and known to use them as taught.  In regards to a common housing, it would have been obvious to provide a single housing, so as to avoid duplication of parts.  Housing multiple components in a single housing is well known in the art.  It should also be noted, Applicant provides no criticality or unexpected results arising from providing a common housing and as such, is considered an obvious design choice.
In regards to Claim 21, Logan teaches a plurality of optically detectable marks provided with an axial distance therebetween along the fiber rope (Figures 2, 4-6).
In regards to Claim 22, the ordinarily skilled artisan would understand that the marks could be used to mark any object or section on the rope, including the axial positions of the magnets.  Logan teaches using the marks to monitor stretch.  If the marks were to be used on the rope of the combination, it would only be logical to have the marks be placed to coincide with the magnets, so that the separation of the magnets form one another over time could be monitored.
In regards to Claim 23, Logan teaches the marks can be continuous (Figure 5, Details 60A, 60B).
Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of the Chinese document as applied to claim 8 above, and further in view of Lustenberger (20050063449).
While the combination of Turnbull in view of the Chinese document essentially teaches the invention as detailed above, it fails to specifically teach sensing the external surface temperature of the fiber rope.  Lustenberger, however, teaches that it is well known to sense this temperature (Paragraph 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have measured the external surface temperature of the fiber rope of the combination in a manner as taught b Lustenberger, so as to better monitor the rope.  Knowing the surface temperature would allow the user to known when the rope was subject to higher temperatures and subsequent wear, which would be another beneficial data point in the observation and monitoring of the rope during use.  In regards to specifically utilizing an IR sensor, this would have been obvious to the ordinarily skilled artisan as any suitable sensor for sensing surface temperature could be used with the same results (Measured surface temperature).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of the Chinese document as applied to claim 8 above, and further in view of Boroy et al (20180079631).
While the combination of Turnbull in view of the Chinese document essentially teaches the invention as detailed above, it fails to specifically teach the myriad uses for the rope.  Boroy, however, teaches that it is well known to utilizing ropes in knuckle-boom cranes or stand-along winch systems (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the rope in a hoisting system of Boroy, so as to provide industrial use to the rope.  The ordinarily skilled artisan would understand that a rope is produced to be used, and would understand how to utilize the rope without Turnbull listing every possible use.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of the Chinese document as applied to claim 8 above, and further in view of Wallace et al (10660266)).
While the combination of Turnbull in view of the Chinese document essentially teaches the invention as detailed above, it fails to specifically teach providing a fiber rope hoisting speed sensor.  Wallace, however, teaches that such sensors are known in related arts (Column 7, lines 9-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the magnets and sensor in Turnbull as done in the monitoring system of Wallace, so as to allow for the monitoring of the speed in the hoisting system of the combination, resulting in improved monitoring of the rope.  Knowing the speed of the rope would allow the user to known when the rope was subject to higher friction, which would be another beneficial data point in the observation and monitoring of the rope during use.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
Specifically, Applicant has amended the claims to require calculating the temperature based on the measured magnetic field.  In the previous office action, Examiner indicated that Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 and 15, however, do not include all of the limitations as Applicant has instead elected to incorporate only select limitations.  
It should be noted, no art rejection of Claim 25 has been made for this reason.
Allowable Subject Matter
Claim 25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAUN R HURLEY/Primary Examiner, Art Unit 3732